Citation Nr: 1452713	
Decision Date: 12/01/14    Archive Date: 12/10/14

DOCKET NO.  12-13 302	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an effective date earlier than January 13, 2010 for the grant of service connection for diabetes mellitus type 2. 


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs (FDVA)


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Ragheb, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from October 1967 to October 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The Board has reviewed both the Veterans Benefits Management System (VBMS) and the "Virtual VA" files so as to insure a total review of the evidence.  

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at an October 2014 Board videoconference hearing.  A transcript has been associated with the electronic claims file.


FINDINGS OF FACT

1.  The Veteran's original claim for service connection for diabetes mellitus type 2 was filed by the Veteran on November 12, 2008.

2.  Entitlement to service connection for diabetes mellitus type 2 arose prior to November 12, 2008.


CONCLUSION OF LAW

The criteria for an effective date of November 12, 2008 for service connection and compensation for diabetes mellitus type 2 are met.  38 U.S.C.A. §§ 5103, 5103A, 5110 (West 2002); 38 C.F.R. §§ 3.103, 3.159, 3.307, 3.309, 3.400 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.103, 3.159.  In this case, the earliest possible date permitted by the effective date regulations (date of receipt of claim) has been granted, so that an earlier effective date is not legally possible.  This appeal has been resolved based on undisputed facts of the record as to the earliest date of claim received from the Veteran.  No amount of notice or assistance in obtaining either records or medical examinations or opinions can alter the relevant fact of service connection claim date in this case.  In this case, the law and not the evidence are dispositive of the claim, so further VCAA duties do not arise.  In cases such as this, where a claim cannot be substantiated because there is no legal basis for the claim, or because undisputed facts render the claimant ineligible for the claimed benefit, VA is not required to meet the duty to assist a claimant.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law is dispositive, the claim must be denied due to a lack of legal merit); Mason v. Principi, 16 Vet. App. 129, 132 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Smith (Claudus) v. Gober, 14 Vet. App. 227 (2000), aff'd, 28 F.3d 1384 (Fed. Cir. 2002); see also VAOPGCPREC 5-2004 (VA is not required to provide notice of the information and evidence necessary to substantiate a claim where that claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit).  The Board finds that the record as it stands includes sufficient competent evidence to decide the appeal for earlier effective date.  See 38 C.F.R. § 3.159(c)(4).  

Moreover, the Veteran stated that the grant of an effective date of November 12, 2008 for service connection for diabetes mellitus type 2 fully satisfies the appeal.  See October 2014 Board hearing transcript.  Accordingly, this decision constitutes full grant of the benefit sought on appeal; as such, further discussion of VA's VCAA duties to notify and assist is not necessary.


Earlier Effective Date for Service Connection for Diabetes Mellitus

The effective date of an award of service connection based on a claim received more than one year after a veteran's discharge from service will be the later of the date of receipt of claim or the date entitlement arose.  38 U.S.C.A. § 5110(a); 
38 C.F.R. § 3.400(b)(2). 

A date stamp demonstrates that VA received an original claim for service connection for diabetes mellitus type 2 on January 13, 2010.  No prior claims for service connection for any disability are of record.  The Veteran testified before the undersigned to the effect that the Veteran had filed a claim for service connection for diabetes mellitus on November 12, 2008, but that VA may have lost the claim form.  In any case, this claim was filed more than one year after the Veteran's 1969 discharge from service. 

On January 13, 2010, the RO received what it construed to be a claim for service connection for diabetes mellitus type 2.  The VA Form 21-526 received on January 2010 is dated November 12, 2008, and was accompanied by a VA Form 21-4138 in which the Veteran's authorized representative stated that the original VA Form 21-526 was filed with VA on November 12, 2008, and requested that VA use November 12, 2008 as the date of claim.  In an April 2010 rating decision, the RO granted service connection for diabetes mellitus type 2 and assigned an effective date of January 13, 2010, reasoning that such date was the date of receipt of the claim by VA, which is also later than the date entitlement arose.  See 38 C.F.R. 
§ 3.400(q), (r).

The Veteran contends an effective date of November 12, 2008 for service connection is warranted because this the date he filed the claim for service connection for diabetes mellitus type 2.  Alternatively, the authorized representative asserts that diabetes mellitus, which was granted on a presumptive basis due to Agent Orange exposure, falls under liberalizing legislation and should be assigned an effective date one year prior to the receipt of the claim in January 2010.  In this case, the effective date would be in January 2009, which is two months following the date the Veteran asserts he filed the claim for service connection for diabetes mellitus part 2 in November 2008.  See October 2014 Board hearing transcript.  Because the Board is granting the earliest possible effective date of November 12, 2008, a discussion on assignment of an effective date based on liberalizing change in the law or an administrative issue is not necessary. 

After a review of all the evidence, and resolving doubt in the Veteran's favor as to the factual question of when VA received the service connection claim, the Board finds that VA received the claim for service connection for diabetes mellitus type 2 on November 12, 2008.  During the October 2014 Board hearing, the Veteran testified that on November 12, 2008, he provided his authorized representative with the completed paper work needed to file the claim for service connection for diabetes mellitus type 2.  The Veteran then later discovered that VA did not have a record of the claim so he contacted the authorized representative and requested a follow up with VA with respect to the claim.  The representative filed the January 2010 VA Form 21-4138 and attached the VA Form 21-526 dated in November 2008 as explained above.  

At the October 2014 Board hearing, the representative explained that, as a matter of practice, FDVA representatives typically obtain a VA date stamp on the same day of receipt of a veteran's claim in order to preserve the effective date, and that an electronic record is kept at FDVA as to the date a claim is filed.  The representative further testified that the service officer in charge of filing the Veteran's claim in this case would have absolutely no reason to state that the claim was filed in November 2008 unless this was true and supported by an electronic notation at FDVA of the date the claim was filed with VA.  The Board finds that testimony provided by the Veteran and representative is credible, and, therefore, the date of claim for service connection for diabetes mellitus type 2 is November 12, 2008, which is the earliest pending claim for service connection for diabetes mellitus type 2.  See 38 C.F.R. 
§ 3.400(b)(2). 

The Board finds that entitlement to service connection arose prior to November 12, 2008.  Service connection for diabetes mellitus was granted on a presumptive basis as a result of established exposure to herbicides in Vietnam.  Once herbicide exposure is established, presumptive service connection is granted for diabetes mellitus once it is diagnosed.  A June 2004 VA treatment note indicated that diabetes mellitus type 2 was diagnosed around 2001.  Thus, the date entitlement arose is prior to the November 12, 2008 date of claim.  See 38 C.F.R. §§ 3.307, 3.309. 

Entitlement to service connection for diabetes mellitus arose prior to November 12, 2008, although the Veteran did not file a claim for service connection until November 12, 2008.  As the date of claim is November 12, 2008, the Board finds that the criteria for an earlier effective date of November 12, 2008 have been met.  As November 12, 2008 is the later of the date of claim or date entitlement arose, service connection should be effective from November 12, 2008.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400(b)(2). 


ORDER

An effective date of November 12, 2008 for service connection for diabetes mellitus type 2 is granted.


____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


